  Case 18-42847        Doc 10     Filed 02/06/19 Entered 02/06/19 09:03:17
                                    Document     Page 1 of 1                         EOD
                                                                                       Desc Main

                                                                                     02/06/2019
                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

IN RE:                                            §
                                                  §
TRUST AND MYZONG THAO,                            §    CASE NO. 18-42847
                                                  §       (Chapter 7)
DEBTORS                                           §

         ORDER AUTHORIZING TRUSTEE TO EMPLOY REAL ESTATE BROKER

         On this day came on for consideration the Motion to Employ Real Estate Broker (“Motion”)

filed by Christopher J. Moser, Trustee (“Trustee”) praying for authority to employ Michael Crane, a

real estate broker, whose address is 730 Lipscomb Avenue, Dallas, Texas 75214, to sell property in

the State of Oregon. The Court finds that Michael Crane represents no interest adverse to the Trustee

or to the estate, that the employment of Michael Crane would be in the best interest of the estate and

that the Motion should be granted. IT IS THEREFORE,

         ORDERED that Christopher J. Moser, Trustee is authorized to employ Michael Crane on the

terms set forth in the Motion.


                                                      Signed on 2/6/2019

                                                                                       SR
                                         HONORABLE BRENDA T. RHOADES,
                                         UNITED STATES BANKRUPTCY JUDGE




                                             Solo Page
